Criminal Case Template



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE: EDWARD DEAN GOODMAN,

                            Relator.



§

§

§

§

§

No. 08-03-00272-CR

AN ORIGINAL PROCEEDING

IN MANDAMUS

MEMORANDUM OPINION

	Edward Dean Goodman filed a post-conviction petition for writ of habeas corpus
in the trial court.  The trial court issued an order stating that the petition was without merit
and should be denied.  The Court of Criminal Appeals subsequently denied the petition
based on the trial court's order.  Goodman has now filed a petition for writ of mandamus
in this Court, seeking an order compelling the trial court to set aside its order and to
recommend to the Court of Criminal Appeals that he be granted habeas relief.
	This Court does not have jurisdiction over matters related to post-conviction writs
of habeas corpus.  See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim.
App. 1991); In re McAfee, 53 S.W.3d 715, 718 (Tex. App.--Houston [1st Dist.] 2001,
orig. proceeding).  Accordingly, the petition for writ of mandamus is dismissed for lack
of jurisdiction.

						SUSAN LARSEN, Justice
June 19, 2003

Before Panel No. 1
Larsen, McClure, and Chew, JJ.

(Do Not Publish)